MANAGEMENT AGREEMENT

 

THIS AGREEMENT (the "Agreement") effective as of the twentieth (20th) day of May
2013 (the “Effective Date”), entered into between Cannabis Science, Inc. a
Nevada Corporation, with its principal offices located at 6946 North Academy
Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”)
and IMMUNOCLIN LIMITED (a British company, owned 100% by Dr. Dorothy Helen Bray)
with Limited with registered address at Rowlandson House, 289-293 Ballards Lane,
London N12-8NP, United Kingdom(hereinafter, IMMUNOCLIN LIMITEDand its owner, Dr.
Dorothy Helen Bray, are referred to as the “Consultant”) in connection with the
provision of the Consultant’s services to the Company.

 

WHEREAS:

 

A.      The Company is in the business of developing, manufacturing, marketing,
and distributing legal cannabinoid-based and other products, particularly
pharmaceutical products, worldwide;

 

B.      The Company wishes to engage the services of the Consultant as an
independent contractor of the Company; and

 

C.      The Company and the Consultant have agreed to enter into a consulting
agreement for their mutual benefit.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.         ENGAGEMENT AS A CONSULTANT

 

1.1       The Company hereby engages the Consultant as an independent contractor
of the Company, to undertake the duties and title of Member, Board of Directors,
and to undertake the duties and title of Chief Executive Officer, and the
Consultant agrees to exercise those powers as requested by the Company or its
subsidiaries from time to time, (collectively the “Services”) and the Consultant
accepts such engagement on the terms and conditions set forth in this Agreement.

 

2.         TERM OF THIS AGREEMENT

 

2.1       The term of this Agreement shall begin as of the Effective Date and
shall continue for two (2) years or until terminated earlier pursuant to
Sections 10 and 11 herein (the “Term”).  Any renewal period for this Agreement
shall be at the sole discretion of the Company along with the renewal term
including any compensation for services during the renewal term.

 

3.         CONSULTANT SERVICES

 

3.1              The Consultant shall undertake and perform the duties and
responsibilities commonly associated with acting in the capacities of Director
and Chief Executive Officer, including, but not limited to those duties attached
hereto as Appendix “A”.   The Consultant agrees that his duties may be
reasonably modified at the Company’s and the Consultant’s mutual agreement from
time to time.

 

1                 

              

 

 

3.2              In providing the Services the Consultant shall:

 

·         comply with all applicable local statutes, laws and regulations;

·         not make any misrepresentation or omit to state any material fact
which results in a misrepresentation regarding the business of the Company;

·         not disclose, release or publish any information regarding the Company
without the prior written consent of the Company; and

·         not employ any person in any capacity, or contract for the purchase or
rental of any service, article or material, nor make any commitment, agreement
or obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior written consent.

 

4.         CONSULTANT COMPENSATION

 

4.1              Fees.  As compensation for the provision of the Services, the
Company shall pay the Consultant five thousand dollars ($5,000.00) per month, no
later than 5 days after the end of each month.  In the event of non-payment, the
Consultant will have right to terminate the Services.

 

4.2              Shares and Options.  As further compensation for the provision
of the Services, the Company shall pay the Consultant five million (5,000,000)
newly issued Rule 144 restricted common shares of Company common stock, par
value $0.001 per share. Shares will be issued within 2 weeks of signing the
agreement.

 

4.3              Performance Bonus.As further compensation based on job
performance, product development and branding, product sales, achievement of
project or operational milestones, the Company is committed to providing an
additional bonus schedule for the Consultant. Such options will be agreed by
both parties in writing.

 

5.         NO REIMBURSEMENT OF EXPENSES

 

5.1       The parties agree that the Compensation hereunder shall be inclusive
of any and all fees or expenses incurred by the Consultant on the Consultant’s
own behalf pursuant to this Agreement including but not limited to the costs of
rendering the Services.  Notwithstanding the foregoing, the Company shall
reimburse the Consultant for any bona fide expenses such as travel and telephone
incurred by the Consultant on behalf of the Company in connection with the
provision of the Services provided that the Consultant submits to the Company an
itemized written account of such expenses and corresponding receipts of purchase
in a form acceptable to the Company within 10 days after the Consultant incurs
such expenses.  However, the Company shall have no obligation to reimburse the
Consultant for any single expense in excess of $500 or $3,000.00 in the
aggregate without the express prior written approval of the Company’s Board of
Directors (agreement made by Dr Robert Melamede or Mr Raymond Dabney will be
honoured).

 

6.         CONFIDENTIALITY

 

6.1       The Consultant shall not disclose to any third party without the prior
consent of the Company any financial or business information concerning the
business, affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.

 

 



2                 

              

 



7.         GRANTS OF RIGHTS AND INSURANCE

 

7.1       The Consultant agrees that the results and proceeds of the Services
under this Agreement, although not created in an employment relationship, shall,
for the purpose of copyright only, be deemed a work made in the course of
employment under the Canadian law or a work-made-for-hire under the United
States law and all other comparable international intellectual property laws and
conventions.  All intellectual property rights and any other rights which the
Consultant may have in and to any work, materials, or other results and proceeds
of the Services hereunder shall vest irrevocably and exclusively with the
Company and are otherwise hereby assigned to the Company as and when created. 
The Consultant hereby waives any moral rights of authors or similar rights the
Consultant may have in or to the results and proceeds of the Consulting Services
hereunder.


7.2       For the avoidance of doubt, the Company will not have any rights to
the intellectual property owned by IMMUNOCLIN LIMITED

 

7.3       The Company shall have the right to apply for and take out, at the
Company's expense, life, health, accident, or other insurance covering the
Consultant, in any amount the Company deems necessary to protect the Company's
interest hereunder.  The Consultant shall not have any right, title, or interest
in or to such insurance.

 

8.         REPRESENTATIONS AND WARRANTIES

 

8.1       The Consultant represents, warrants and covenants to the Company as
follows:

 

(a)    the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;

 

(b)   the Consultant is not under any physical or mental disability that would
hinder the performance of his duties under this Agreement;

 

(c)    The Company will provide and disclose all legal and commercial
information to the Consultant that is necessary to perform Consultant’s duties

 

9.         INDEMNIFICATION

 

9.1       The Consultant shall indemnify and hold harmless the Company, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.

 

9.2       The Company shall indemnify and hold harmless the Consultant, its
partners, financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




3           

              



 

10.        NO OBLIGATION TO PROCEED. 

 

10.1     Nothing herein contained shall in any way obligate the Company to use
the Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).

 

11.       RIGHT OF TERMINATION. 

 

11.1      The Company and the Consultant shall each have the right to terminate
this Agreement at any time in its sole discretion by giving not less than 30
days written notice. Upon termination of this Agreement all monies due to the
contractors will be considered paid in full for the term the services were
performed. Upon termination of this Agreement the Consultant shall continue to
work with the Company to fulfill the obligations of this Agreement during the
notice period and this period will be paid for per terms of this agreement.

 

12.        DEFAULT/DISABILITY.

 

12.1      No act or omission of the Company hereunder shall constitute an event
of default or breach of this Agreement unless the Consultant shall first notify
the Company in writing setting forth such alleged breach or default and the
Company shall cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure). 
Upon any material breach or de­fault by the Consultant of any of the terms and
conditions hereof, or the terms and conditions of any other agreement between
the Company and the Consultant for the services of the Consultant, the
Consultant may cure said alleged breach or default within 10 days after receipt
of such notice (or commence said cure within said ten days if the matter cannot
be cured in ten days, and shall diligently continue to complete said cure), or
the Company shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.  

 

13.        COMPANY'S REMEDIES. 

 

13.1      The services to be rendered by the Consultant hereunder and the rights
and privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.

 

14.       INDEPENDENT CONTRACTORS. 

 

14.1     Nothing herein shall be construed as creating a partnership, joint
venture, or master-servant relationship between the parties for any purpose
whatsoever.  Except as may be expressly provided herein, neither party may be
held responsible for the acts either of omission or commission of the other
party, and neither party is authorized, or has the power, to obligate or bind
the other party by contract, agreement, warranty, representation or otherwise in
any manner.  It is expressly understood that the relationship between the
parties is one of independent contractors.

 


4                 

              


15.       MISCELLANEOUS PROVISIONS

 

(a)    Time.  Time is of the essence of this Agreement.

 

(b)   Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 

(c)    Titles and Captions.  All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)   Further Action.  The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

(e)    Savings Clause.  If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

(f)    Assignment.  The Company may assign this Agreement, in whole or in part,
at any time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior written consent of the Company.


(g)   Notices.  All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.

 

(h)   Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

 

(i)     Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

(j)     Counterparts.  This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

 

(k)   Successors.  The provisions of this Agreement shall be binding upon all
parties, their successors and permitted assigns.

 

(l)     Counsel.  The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

 

5                 

              

  

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

CANNABIS SCIENCE, INC.                                                        

Per:                                                                                                     

 

/s/ Robert Melamede

_____________________________                                                 

Robert Melamede, Ph.D., President    

 

 

/s/ Chad S. Johnson

________________________________

Chad S. Johnson, Esq., COO,
Director                                               

 

  

 

CONSULTANT:

By:

/s/ Dr. Dorothy Helen Bray
______________________________

Dr. Dorothy Helen Bray, Owner

IMMUNOCLIN LIMITED

 

 

6                 

              


 

APPENDIX “A”

 

Consultant’s duties include, but are not limited to the following:

 

Position Overview

 

A Member of the Board of Directors serves as an advisor and counselor to
Executive Management on the Company’s strategy and performance and provides
ongoing governance of the Company.  The Chief Executive Officer (CEO) is the
highest-ranking member of the Executive Management of the Company.

 

General Responsibilities and Duties as Chief Executive Officer

1.  Develop and implement high-level strategies

2.  Make major corporate decisions

3.  Manage the overall operations and resources of the Company

4.  Act as the main point of communication between the Board of Directors and
the corporate operations

General Responsibilities and Duties as Member, Board of Directors

1.  Work with the senior management team to ensure appropriate strategic and
effective organizational planning

2.  Review regularly and amend or update the Company’s strategic direction and
goals

3.  Ensure that an appropriate set of internal controls are implemented and
reviewed regularly

4.  Support and evaluate the Chief Executive Officer with the goals of the
Company in mind

5.  Appraise, advise, support, reward, and, when necessary, change top
management

6.  Determine that the Company’s programs are consistent with its mission and
monitoring the effectiveness of these programs

7.  Assist in securing adequate financial resources for the organization to
fulfill its mission

8.  Review and approve of the Company’s plans for funding strategies on an
annual basis

9.  Assure the financial structure of the Company is adequate for its current
needs and its long-range strategy

10. Define prerequisites for potential new board members, orienting these new
members, and periodically evaluating performance

11. Adhere to legal and ethical standards and norms

12. Develop, amend and approve by-laws and governing policies

13. Ensure robust and effective risk and compliance management and control
systems (including legal compliance) are in place and operating effectively

14. Oversee the control and accountability systems that ensure the Company is
progressing towards the goals set by the Board and in line with the Company’s
purpose, the agreed corporate strategy and legislative requirements

 

7                 

              

